DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 

                                            Response to Amendment
	Claims 1-8 have been cancelled; claims 9, 16 and 21 have been amended; and claims 9-27 are currently pending. 

                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2017160311 A1, however, PG Pub equivalent US2019/0013354 A1 has been used for the purpose of the rejection, hereinafter “Lee”).

In regards to claim 9, Lee (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592); and 
at least one memory device (590+591,  MTJ, see for example, Par [0088]) disposed in direct contact with the bi-layer dielectric cap (526+531).

In regards to claim 16, Lee discloses (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack comprising at least a first patterned metal layer (571, 570, 572, 592) in a memory area (MEMORY AREA) and at least a second patterned metal layer (520, 522…)  in a logic area (LOGIC AREA);
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592); and 
at least one memory device (590+591, MTJ, See for example, Par [0088]) disposed in direct contact with the bi-layer dielectric cap (526+531).


a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592); and
at least one memory device (590+591, MTJ, See for example, Par [0088]) disposed on the bi-layer dielectric cap (526+531), wherein at least one dielectric layer of the bi-layer dielectric cap (526+531) only extends under a portion of the at least one memory device (590+591, MTJ, See for example, Par [0088]).


In regards to claim 10, Lee discloses (See, for example, annotated Fig. 5 below) the memory device comprises a bottom electrode (590), a magnetic tunnel junction stack (594-596) disposed on and in contact with the bottom electrode (590), and a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 11, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (624), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592). 

In regards to claim 12, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (900), and wherein (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 13, Lee discloses (See, for example, annotated Fig. 5 below) an encapsulation layer (593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 14, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 15, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.

In regards to claim 17, Lee discloses (See, for example, annotated Fig. 5 below) a thickness of a top dielectric layer (531) of the bi-layer dielectric cap is greater than a thickness of a bottom dielectric layer (526) of the bi-layer dielectric cap in at least the logic area (LOGIC AREA).

In regards to claim 19, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.

In regards to claim 20, Lee discloses (See, for example, annotated Fig. 5 below) a contact layer (900) is disposed within the bi-layer dielectric cap (526+531) and in contact with the first patterned metal layer (571, 570, 572, 592), and wherein the memory device (590+591) is disposed on and in contact with the contact layer (900).

In regards to claim 22, Lee discloses (See, for example, annotated Fig. 5 below) the memory device comprises a bottom electrode (590), a magnetic tunnel junction stack (594-596) disposed on and in contact with the bottom electrode (590), and a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 23, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (900), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592).

In regards to claim 24, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (590), and wherein a second dielectric layer (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 25, Lee discloses (See, for example, annotated Fig. 5 below) that 
(593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 26, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 27, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531 See for example, Par [0083]) of the bi-layer dielectric cap comprises a lower dielectric constant than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.

                                             Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                   Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 9, 16 and 21 has been considered and are addressed in the (new) rejection stated above. 


                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893